EVERETT, Chief Judge
(concurring):
Although Lieutenant Bannister may have violated Army regulations, he was not off on a complete “frolic of his own.” As a platoon leader, Bannister had a legitimate concern that the members of his unit “pay *390their debts promptly,” as prescribed by Army policy. See para. l-4a, Department of the Army Regulation 600-15, Personnel-General: Indebtedness of Military Personnel (15 Nov. 1979). Indeed, dishonorable failure by a servicemember to pay his debts can be prosecuted under Article 134 of the Uniform Code of Military Justice, 10 U.S.C. § 934, see Form Specification 138,' App. 6c, Manual for Courts-Martial, United States, 1969 (Revised edition); and the punishment for this offense may be severe, see Table of Maximum Punishments, para. 127c, Manual, supra* While the means that Bannister used may have been inappropriate, he was nonetheless seeking to perform his duties as appellant’s superior officer at the time of the alleged offense; and so he was not divested of his right to be treated with respect by appellant.

 This provision of the 1969 Manual authorizes a punishment including a bad-conduct discharge and 6 months’ confinement. The 1951 Manual authorized an even harsher penalty — dishonorable discharge and 6 months’ confinement, see para. 127c, Manual for Courts-Martial, United States, 1951.